Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 11-12, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki , US9406698
Regarding claims 1 and 13,  Yamazaki discloses a lower jig comprising a mounting portion (Fig 3), on which a cover window is configured to be disposed, and an exhausting portion (Fig 3), adjacent to the mounting portion(Fig 3);

    PNG
    media_image1.png
    597
    901
    media_image1.png
    Greyscale
 
and an upper jig coupled with the lower jig (portion 106 g, Fig 3), the upper jig comprising a cover unit, in which an opening exposing the mounting portion is defined, and a sidewall portion, coupled to the cover unit and enclosing the lower jig (Fig 3), wherein the cover unit is spaced apart from and overlapped with exhausting portion.  (Fig 3 ) Furthermore, wherein the cover unit is spaced apart form the lower jig. (Fig 3)

    PNG
    media_image2.png
    717
    1769
    media_image2.png
    Greyscale

Regarding claim 2, Yamazaki discloses each and every limitation set forth in claim 1. Furthermore, Yamazaki discloses a side surface of the mounting portion is aligned with a side surface of the cover unit, the side surface of the cover unit defining a boundary of the opening. (Fig 3)
Regarding claim 11,  Yamazaki discloses each and every limitation set forth in claim 1.  Furthermore, Yamazaki discloses the exhausting portion has a rectangular shape, when viewed in a sectional view. (section view facing portion 105 wherein section 105 walls defining the exhausting portion has a rectangular shape, Fig 3 and 1B) 
Regarding claim 12, Yamazaki discloses each and every limitation set forth in claim 1.  Furthermore, Yamazaki discloses the exhausting portion has a closed line shape enclosing the mounting portion when viewed in a plan view.  (Fig 1B portion 105)
Regarding claim 14, Yamazaki discloses each and every limitation set forth in claim 13.  Furthermore, Yamazaki discloses a side surface of the mounting portion is aligned with a side surface of the cover unit , the side surface of the cover unit defining a boundary of the opening.  (Fig 3)
Regarding claim 17, Yamazaki discloses each and every limitation set forth in claim 13.  Furthermore, Yamazak discloses the exhausting portion encloses the mounting portion (Fig 1B) and comprises a groove formed by removing a portion of the lower jig in a depth direction of the lower jig. (an L shaped groove defined by the exhausting portion, Fig 3)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-10, 13-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki, US9406698.
Regarding claim 3, Yamazaki discloses each and every limitation set forth in claim 2.  However, Yamazaki does not disclose a width of the side surface of the cover unit ranges from .5 mm to 1.5 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated a width of the side surface of the cover unit ranges from .5 mm to 1.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 4, Yamazaki discloses each and every limitation set forth in claim 1. However, Yamazaki does not disclose a height of the exhausting portion ranges from 3.0 mm to 8.0 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated a height of the exhausting portion ranges from 3.0 mm to 8.0 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 5,  Yamazaki discloses each and every limitation set forth in claim 1. However, Yamazaki does not disclose a width of the exhausting portion ranges from 1.0 mm to 3.0 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated a width of the exhausting portion ranges from 1.0 mm to 3.0 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claims 6 and 7,  Yamazaki discloses each and every limitation set forth in claim 1.  However, Yamazaki does not disclose the cover window comprises a front surface facing the mounting portion, a rear surface opposite the front surface, and a side surface between the front surface and the rear surface, and at least a portion of the front surface comprises a curved surface with a set curvature radius and the rear surface of the cover window comprises a curved surface having a same curvature radius as that of the front surface. The court has held that the configuration of the claimed invention was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention was significant. 
Regarding claim 8, Yamazaki discloses each and every limitation set forth in claim 6.  Furthermore, Yamazaki discloses the cover unit comprises a rear surface coupled to the side surface of the cover unit and facing the lower jig (Fig 3). However, Yamazaki does not disclose a distance from an imaginary line, which extends from the rear surface of the cover unit, to the rear surface of the cover window ranges from .1 mm to .4 mm. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated a distance from an imaginary line, which extends from the rear surface of the cover unit, to the rear surface of the cover window ranges from .1 mm to .4 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 9,  Yamazaki discloses each and every limitation set forth in claim 8.  However, Yamazaki does not disclose the cover unit further comprises an inclined surface connecting the side surface of the cover unit to the rear surface of the cover unit and extending toward the exhausting portion. The court has held that the configuration of the claimed invention was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention was significant.
Regarding claim 10, Yamazaki discloses each and every limitation set forth in claim 6.  However, Yamazaki does not disclose the cover window further comprises an inclined surface extending along an edge of the cover window, and the inclined surface connects at least one of the front surface and rear surface of the cover window to the side surface thereof. The court has held that the configuration of the claimed invention was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention was significant.
Regarding claim 15, Yamazaki discloses each and every limitation set forth in claim 13.  However, Yamazaki  does not discloses the cover window comprises a front surface in facing the mounting portion, a rear surface opposite the front surface, and a side surface between the front surface and the rear surface, and at least a portion of the front surface comprises a curved surface with a set curvature radius. The court has held that the configuration of the claimed invention was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention was significant.  
Regarding claim 16, Yamazaki discloses each and every limitation set forth in claim 15.  However, Yamazaki  does not discloses  the rear surface of the cover window comprises a curved surface having a same curvature radius as that of the front surface. The court has held that the configuration of the claimed invention was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention was significant.  
Regarding claim 18,  Yamazaki discloses a lower jig comprising a plurality of a mounting portions spaced apart from each other (Fig 3 with plurality of top surface of portion 105 ), and a plurality of exhausting portions respectively adjacent to the mounting portions (Fig 3 wherein a plurality of exhaust portions on each side of the jig are present); and an upper jig comprising a sidewall portion enclosing the lower jig and a cover unit laterally extending from the sidewall portion (upper Jig 106g , Fig 3), wherein the exhausting portion is overlapped with the cover unit. (Fig 3)
However , Yamazaki does not disclose the cover unit comprising a plurality of openings exposing the respective mounting portions. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the cover unit comprising a plurality of openings exposing the respective mounting portions, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding claim 19, Yamazaki discloses each and every limitation set forth in claim 18.  Furthermore, Yamazak discloses a side surface of the mounting portion is spaced apart from and aligned with a side surface of the cover unit, the side surface of the cover unit defining a boundary of the respective one of the plurality of openings. (Fig 3)
Regarding claim 20, Yamazaki discloses each and every limitation set forth in claim 19.  However, Yamazak does not discloses the plurality of openings of the cover unit are arranged in a grid shape. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the plurality of openings of the cover unit are arranged in a grid shape, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723


/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723